      Case 1-18-47168-ess             Doc 12       Filed 01/18/19    Entered 01/18/19 13:41:58




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        CAELIAFILS CORP,                                            Chapter 11

                                                                    Case No. 18-47168
                                             Debtor.
----------------------------------------------------------X

                                CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Bankruptcy Rule 1073-3, the Debtor, Caeliafils Corp, makes the

following disclosure:

        There are no entities that directly or indirectly own 10% or more of any class of the

corporation's equity interest.


Dated: January 17, 2019
       Brooklyn, New York                                            /s/ Joseph Y Balisok
                                                                    Joseph Y. Balisok
                                                                    Balisok & Kaufman, PLLC
                                                                    Attorney for the Debtor
                                                                    251 Troy Avenue
                                                                    Brooklyn, NY 11213
                                                                    Telephone: (718) 928-9607
                                                                    Facsimile: (718) 534-9747
                                                                    joseph@lawbalisok.com
